DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (figures 2A and 2B and claims 1-15) in the reply filed on 2 June 2021 is acknowledged.  The traversal is on the ground(s) that “The applicants believe that the remaining species can be examined at this time since there appears to be no serious burden on the part of the Examiner to search the entire scope of the claims”.  This is not found persuasive because both species would require different fields of search. Species I requires drain holes which pour into the elastically deformable bowl while species II pours the solution into a separate space from the bowl which would require varying searches.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 4 states “wherein the deformable sidewall comprises a foil”. However, the specification makes no mention of the deformable sidewall comprising foil. The specification only describes foil being part of the flexible top.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fold (claims 5 and 9) and the beach (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “beach” in claim 13 is used by the claim in a way unknown to the examiner, while the accepted meaning is “an area adjacent to the seashore.” The term is indefinite because the specification does not clearly redefine the term. By reading the claim, it appears the “beach” term is referencing the inner wall 236 and will be treated as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (US 5,697,495), in view of Hsieh et al. (US 20140001059).
Regarding claim 1, Abrams teaches a blister package for a contact lens (figure 4), the blister package comprising a body (figure 3-5, reference 34) and a seal (figure 4, reference 44), the body comprising a handle (figure 4, reference 36) and a bowl (figure 4, reference 40), the body having a body top surface (figure 5, top of reference 34/36), a bowl top opening (figure 5, top of bowl 40), and an outer bottom surface of the bowl (figure 4, bottom of reference 40), the seal sealing the bowl at the bowl top opening (figure 4, reference 44), wherein the handle comprises a lateral portion (figure 5, reference 36) and an end portion (figure 5, reference 38), the lateral portion extends laterally away from the bowl (figure 5, reference 36), the end portion is connected to the lateral portion and curves downwardly to a distal end (figure 5, reference 38), and the distal end of the handle terminates at a plane (figure 5: the surface for which 38 sits on would be the plane), and the bowl is recessed from the body top surface (figure 5, reference 40), the outer bottom surface of the bowl is arranged substantially on the plane (figure 2 and 5, bottom of reference 40 sits on the same plane as the distal end 38).
Abrams does not explicitly teach the bowl comprising a deformable sidewall, and the deformable sidewall is configured such that, with finger pressure, a user can hold the handle and upwardly push-up the bowl into the shape of a dome. However, Hsieh does teach the bowl (figure 1, reference 10) comprising a deformable sidewall (figure 2, reference 110), and the deformable sidewall is configured such that, with finger pressure, a user can hold the handle and upwardly push-up the bowl into the shape of a dome (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify to blister package of Abrams to include the bowl comprising a deformable sidewall, and the deformable 
Regarding claim 2, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Hsieh teaches the deformable sidewall comprises an elastically deformable material (figure 2, reference 110: the only thing holding the bowl in a dome shape is the finger placed within it, thus making the sidewall made of an elastically deformable material).
Regarding claim 3, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Hsieh teaches the deformable sidewall comprises an inelastically deformable material (figure 4, reference 104/110 and paragraph 22: once the bowl is placed in a dome shape, it maintains its shape for placement on a finger, thus making the sidewall made of an inelastically deformable material).
Regarding claim 4, Abrams, in view of Hsieh, teach all of the claim limitations of claim 3, as shown above. Furthermore, Abrams teaches the deformable sidewall comprises a foil (column 6, lines 25-26: Abrams states that foil is used and attached to the top surface of the container, which contacts the sidewall, thus the sidewall comprises foil, as claimed).
Regarding claim 5, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Abrams teaches the body top surface defines a bowl perimeter sealing surface (figure 5, top surface surrounding bowl 40), and the seal comprises a double layer foil component comprising a sheet of material folded upon itself (column 6, lines 25-34) and defining a seal portion (column 6, lines 28-30), a flap (column 6, lines 18-22), and a fold (column 6, lines 32-33), the seal portion and the flap intersecting at the fold (column 6, lines 25-34), wherein the seal portion contacts 
Regarding claim 6, Abrams, in view of Hsieh, teach all of the claim limitations of claim 5, as shown above. Furthermore, Abrams teaches the seal portion has a shape and the flap has a shape that mirrors the shape of the seal (figure 4 and 5, reference 44).
Regarding claim 7, Abrams, in view of Hsieh, teach all of the claim limitations of claim 5, as shown above. Furthermore, Abrams teaches the double layer foil component comprises aluminum foil (column 3, lines 45-46).
Regarding claim 8, Abrams, in view of Hsieh, teach all of the claim limitations of claim 5, as shown above. Furthermore, Abrams teaches the handle comprises a top surface (figure 5, top of reference 36) and the seal portion is adhered to the body at the body top surface (column 6, lines 8-15) and along a portion of the top surface of the handle (column 6, lines 8-24).
Regarding claim 9, Abrams, in view of Hsieh, teach all of the claim limitations of claim 5, as shown above. Furthermore, Abrams teaches the handle has a length (figure 5, reference 36) and the fold is disposed at a line along the handle and about midway along the length (figure 4, reference 44 near 36).
Regarding claim 10, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Abrams teaches the bowl contains a contact lens (column 1, lines 10-12), and the flap comprises indicia thereon pertaining to a prescription of the contact lens (column 6, lines 30-33: Furthermore, Abrams discloses the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the prescription on the flap since it 
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Regarding claim 11, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Abrams teaches the body has a maximum width (figure 5, reference 34/36) and the pull tab has a width that is equal to the maximum width (figure 4, reference 44).
Regarding claim 12, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Abrams teaches the body comprises a double wall of foil in an area defining the bowl (column 3, lines 45-48).
Regarding claim 15, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Abrams teaches an assembly comprising a plurality of blister packages (figures 1-3), each blister package comprising a blister package of claim 1 (figure 4), wherein each blister package has a bowl end (figure 3, reference 40) and a handle end (figure 3, reference 34), and the blister .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (US 5,697,495), in view of Hsieh et al. (US 20140001059), as applied to claim 1 above, and further in view of Tokarski et al. (US 20080047848).
Regarding claim 15, Abrams, in view of Hsieh, teach all of the claim limitations of claim 1, as shown above. Furthermore, Abrams teaches the bowl has a depth (figure 3, reference 40) and the bowl perimeter sealing surface surrounds a top opening of the bowl (figure 4).
Abrams, in view of Hsieh, do not explicitly teach a beach is provided that intersects with the bowl, the beach has a depth that is shallower than the depth of the bowl, and the bowl perimeter sealing surface surrounds a top opening of the bowl and the beach. However, Tokarski does teach a beach (figure 7, reference 54) is provided that intersects with the bowl (figure 7, reference 48), the beach has a depth that is shallower than the depth of the bowl (figure 7, reference 54 and 34: since the beach 54 sits within the bowl 34 and the top of the beach and bowl are at the same surface, the beach is shallower than the bowl), and the bowl perimeter sealing surface surrounds a top opening of the bowl and the beach (figure 7, reference 46).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the blister back of Abrams and Hsieh to include a beach that intersects with the bowl, the beach has a depth that is shallower than the depth of the bowl, and the bowl perimeter sealing surface surrounds a top opening of the bowl and the beach, as disclosed by Tokarski, because including the beach allows for added protection for the contact lens within the blister pack.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER A PAGAN/Examiner, Art Unit 3735